UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

DEBORAH FLETCHER, ) DEC _ 4
) Cl rk U S 2017
plaintiffj 9 . . .D|strlct& Bankru t
§ Courts forthe Dlstrict of Co|ui’niii'a
v. ) Civil Action No. l7-2154 (UNA)
)
LASHCWN THOMAS, et al. , )
)
Defendants. )
MEMOMNDUM OPINION

 

This matter comes before the court on review of plaintiffs application to proceed in
forma pauperis and pro se civil complaint The Court Will grant the application, and dismiss the

complaint

According to plaintiff, defendants are responsible for breaking into her apartment, raping
her, causing her to fall, kidnapping her, and threatening to kill her. See Compl. at 2. She
believes that defendants are endangering her life, and she “strongly request[s] that both of them

are given a Judgment With a restraining order put on them and carried out.” Id. at 3.

The Court has reviewed plaintiff’s complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. l(erner, 404 U.S. 519, 520 (1972). Evenpro se litigants, however,
must comply With the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 23 7, 239
(D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon Which the Court’s jurisdiction depends, a

short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

,,.»1,`~:1¢,¢,» /,,.\»_s » <

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claims being asserted, sufficient

to prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of resjudicala applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

This complaint, which appears to be grounded in tort law, fails to meet the standard set
forth in Rule 8(a). lt does not state the grounds upon which this court’s federal jurisdiction
depends, or a statement of a cognizable claim showing plaintiffs entitlement to relief.
Therefore, the complaint will be dismissed An Order consistent with this Memorandum

Opinion is issued separately.

/M M:;

United Sta(es District Judge

 

DATE: November mm 7